Citation Nr: 0530734	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  01-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
costochondritis.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral ingrown toenails.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1988 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which increased the evaluation of the 
veteran's costochondritis to 10 percent, and confirmed and 
continued a noncompensable rating for the veteran's ingrown 
toenails. 

The Board notes that during the pendency of the veteran's 
appeal, in June 2002, the RO granted an increased evaluation 
for the service-connected ingrown toenails from 
noncompensable to 10 percent.  The United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue is remains in 
appellate status.

In February 2003, the Board undertook additional development 
under 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2), disallowing the Board to develop 
claims.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir., 2003).  Thus, in 
August 2003, the Board remanded the claim via the Appeals 
Management Center (AMC) for a substantive review of the case.  
The AMC reviewed the claim and issued supplemental statement 
of the case to the appellant and his representative in May 
2005.  Subsequently, the case was returned to the Board for 
appellate review.



FINDINGS OF FACT

1.  The veteran's costochondritis is manifested by tenderness 
and occasional difficulty taking a deep breath, and has been 
characterized as producing a slight degree of impairment. 

2.  Referable to the costochondritis, there is no evidence of 
loss of muscle function, herniation, limitation of motion, or 
other degree of impairment equivalent to moderately severe or 
severe.  

3.  The veteran's bilateral ingrown toenails are manifested 
by repeated loss of toenails on the great toes and ingrowing 
borders necessitating debridement.

4.  There is no evidence of limitation of motion, or other 
functional impairment, due to the ingrown toenails.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 for 
costochondritis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.20, 
4.27, 4.71a, Diagnostic Code 5299-5297 (2005).

2.  The criteria for a rating in excess of 10 for bilateral 
ingrown toenails are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.20, 
4.27, 4.118, Diagnostic Code 7899-7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The Court has held 
that this notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2005).  

In the present case, the issue on appeal arises from claims 
for increased evaluations.  In this context, the Board notes 
that a substantially complete application was received in 
March 2000 and adjudicated in August 2000, prior to the 
enactment of the VCAA.  However, while on appeal, 
specifically in December 2002, the Board provided notice to 
the veteran regarding the VA's duties to notify and to 
assist.  In particular, the Board notified the veteran of the 
specific information and evidence necessary to substantiate 
each of the claims for increased evaluations; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit copies of any evidence he 
had in his possession.  In May 2005, the AMC readjudicated 
the claims based on all the evidence, without taint from 
prior adjudications.  Therefore, the Board finds no prejudice 
in the fact that the initial AOJ denial pre-dated VCAA-
compliant notice.  Accordingly, the Board finds that the 
content and timing of the December 2002 notice comport with 
the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified and 
relevant treatment records have been secured.  The veteran 
has been medically examined in conjunction with both of his 
claims.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2005).  According to the policy in the 
schedule, when a disability is not specifically listed, the 
DC will be "built up," meaning that the first 2 digits will 
be selected from that part of the schedule most closely 
identifying the part of the body involved, and the last 2 
digits will be "99."  38 C.F.R. § 4.27 (2005).  For 
example, DC 5299 is used to identify unlisted musculoskeletal 
disabilities, and DC 7899 is used for unlisted skin 
disabilities.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Costochondritis

Service connection was established for costochondritis in 
October 1992 and was assigned a noncompensable rating under 
DC 5299-5297.   

This disability has been evaluated by analogy to the removal 
of ribs under DC 5297.  Under this DC, a 10 percent rating is 
warranted for removal of one rib or resection of two or more 
ribs without regeneration; a 20 percent rating requires 
removal of two ribs; a 30 percent evaluation requires removal 
of three or four ribs; and, a 40 percent evaluation requires 
removal of five or six ribs.   The maximum 50 percent 
evaluation is warranted for the removal of six or more ribs.  
38 C.F.R. § 4.71a, DC 5297.

Additionally, if there is muscle involvement, the veteran's 
disability can be rated under 38 C.F.R. § 4.71a, DC 5321, 
which deals with disabilities involving the thoracic muscle 
group, or muscles of respiration.  Under this code, the 
maximum evaluation of 20 percent is warranted when there is 
severe or moderately severe impairment due to injury to the 
muscles of the chest wall.   

During the course of the appeal, the veteran has undergone 
two VA examinations, in June 2000 and in April 2002.  Also of 
record are private records from 1999 to 2001, and VA 
outpatient clinical records, dated from December 2000 to June 
2004.  In March 2005, a VA examiner reviewed the file and 
offered an opinion as to his level of impairment.  

This evidence demonstrates that the veteran has had pain in 
his chest when lying down on his side, and when carrying his 
mail bag with roughly 35 pounds of mail in it.  Tenderness in 
the area of the 3rd, 4th, and 5th costochondral junctions has 
been present upon examination.  He has not experienced 
shortness of breath, but has on occasion found discomfort 
upon taking a deep breath.  There has been no evidence of 
redness or of swelling in the area.  All chest x-rays of 
record and electrocardiograms have been within normal limits.  
A brace to absorb the weight of his mail bag has been 
constructed.  He has also received costochondral steroid 
injections, with some relief noted.  Overall, his disability 
has been characterized as being productive of "slight 
impairment."  

The Board finds that this disability picture does not warrant 
a higher evaluation, either under DC 5297 for removal of 
ribs, or under DC 5321 for muscle injury.  There is nothing 
of record to suggest that the veteran's disability is 
equivalent to that which would result from the removal of two 
or more ribs.  The veteran suffers no loss of muscle function 
or herniation.  Nor does he experience limitation of motion 
or other functional impairment.  There is no showing of 
moderately severe or severe impairment.  Accordingly, a 
rating in excess of 10 percent is not warranted in this case. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  While it is true that the veteran has been issued 
a brace to use while working so as to alleviate any pain 
caused by his disability, there is no indication in the 
clinical records that he has missed a substantial amount of 
work because of it.  Thus, the circumstances do not call for 
an extraschedular rating. 


Bilateral Ingrown Toenails

Service connection was established for bilateral ingrown 
toenails in October 1992, which were assigned a 
noncompensable rating under DC 7899-7805, as analogous to 
scars.   The regulations pertaining to the evaluation of 
scars were revised effective August 30, 2002.  See Schedule 
for Rating Disabilities, The Skin, 67 Fed. Reg. 49,590 (July 
31, 2002) (codified at 38 C.F.R. § 4.118 (2005)).
VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00. 

The veteran was provided the revised rating criteria in 
correspondence dated in December 2002.  The AMC considered 
those criteria in continuing the noncompensable ratings that 
have been assigned.  The veteran was then given the 
opportunity to submit evidence and argument in response.  The 
Board finds, therefore, that it can consider the original and 
revised version of the rating criteria without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(the Board is precluded from considering new law that the RO 
has not previously applied).

According to the Schedule in effect prior to August 2002, 
Diagnostic Codes 7800, 7801, and 7802 dealt with scars to the 
head, face, or neck, or scars that were the result of burns.  
As none of those apply to the veteran's ingrown toenails in 
this case, they are discussed no further.  DC 7803 provided a 
10 percent evaluation if a superficial scar was poorly 
nourished with repeated ulceration.  DC 7804 provided a 10 
percent evaluation for superficial scars that were tender and 
painful on objective demonstration.  DC 7805 for other scars 
indicated that other scars were to be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118 (2001).

Pursuant to the revised Schedule, DC 7800 still rates scars 
of the head, face, and neck and is therefore inapplicable in 
this case.  DC 7801 applies to scars, other than on the head, 
face, or neck, that are deep or that cause limited motion.  
DC 7802 applies to scars, other than on the head, face, or 
neck, that are superficial and do not cause limited motion.  
A superficial scar is one not associated with underlying soft 
tissue damage.  To be compensable under this DC, the scar 
must cover an area or areas of 144 square inches or greater.  

DC 7803 provides a 10 percent evaluation for scars that are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial and 
painful on examination.  Other scars are to be rated based on 
limitation of function of the part affected under Diagnostic 
Code 7805.  38 C.F.R. § 4.118 (2005).

In this case, the Board observes that the veteran's ingrown 
toenails are limited in size and result in no limitation of 
motion.  Therefore, the most appropriate codes under which to 
rate the disability are DC 7804 under both the old and new 
code, and DC 7803 under the new code.  With that said, under 
each of these codes, the highest rating available is 10 
percent, the level at which the veteran is currently rated.  
Without a functional impairment component of the disability, 
a higher rating is not warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Again, there is no competent evidence that the 
disability at issue causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  In March 2005, the VA physician 
who last examined the veteran's ingrown toenails opined that 
it had no effect on the veteran's employment as a mail 
carrier.  There is no evidence contrary to that opinion.  
Therefore, an extraschedular rating shall not be pursued.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for increased evaluations.  
Therefore, the benefit of the doubt provision does not apply.  


(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 10 percent for 
costochondritis is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
ingrown toenails is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


